Exhibit 10.3

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 


REGISTRATION RIGHTS AGREEMENT
 
 
OF
 
 
BARNES & NOBLE, INC.
 


 


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page

ARTICLE I


Defined Terms
 
SECTION 1.01.
Definitions
1
SECTION 1.02.
Terms and Usage Generally
4
 
ARTICLE II


Registration Rights
 
SECTION 2.01
Filing
5
SECTION 2.02
Shelf Take-Down
7
SECTION 2.03
Expenses of Registration
7
SECTION 2.04
Procedures for Registration
7
SECTION 2.05
Suspension of Sales
11
SECTION 2.06
Free Writing Prospectuses
11
 
ARTICLE III
 
Indemnification
 
SECTION 3.01
Indemnification
12
SECTION 3.02
Contribution
14
 
ARTICLE IV
 
Rule 144
 
SECTION 4.01
Rule 144 Reporting
15
 
ARTICLE V
 
Transfer and Termination of Registration Rights
 
SECTION 5.01
Transfer of Registration Rights
16
SECTION 5.02
Termination of Registration Rights
16
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01
Binding Effect; Assignability; Shareholder Joinder; Benefit
16
SECTION 6.02
Notices
17

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
SECTION 6.03
Counterparts and Facsimile
17
SECTION 6.04
Waiver; Amendment
18
SECTION 6.05
Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of Jury
Trial
18
SECTION 6.06
Headings
19
SECTION 6.07
Entire Agreement
20
SECTION 6.08
Severability
20
SECTION 6.09
Future Registration Rights
20

 
 
EXHIBITS
 
Exhibit A                      Form of Shareholder Joinder to Registration
Rights Agreement
Exhibit B                      Shareholders Party to the Registration Rights
Agreement
 

 
ii

--------------------------------------------------------------------------------

 
 
 
REGISTRATION RIGHTS AGREEMENT dated as of December 22, 2014 (this “Agreement”)
among Barnes & Noble, Inc., a Delaware corporation (the “Company”) and the
Shareholders party hereto as listed on the signature pages, including any
Permitted Transferees (collectively, the “Shareholders” and individually, a
“Shareholder”).  Capitalized terms used herein have their respective meanings as
set forth in Section 1.01.
 
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I

 
Defined Terms
 
SECTION 1.01.  Definitions.  Unless the context otherwise requires, the terms
defined in this Article I shall, for the purposes of this Agreement, have the
meanings herein specified.
 
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or through one or more intermediaries, controls, is controlled by or is
under common control with, the specified Person.  As used in this definition,
the term “control” (including with correlative meanings, “controls”, “controlled
by” and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through
ownership of securities or partnership, membership, limited liability company or
other ownership interests, by contract or otherwise.
 
“Board” means the board of directors of the Company.
 
“Business Day” shall have the meaning set forth in the Purchase Agreement.
 
“Claim” means any demand, action, claim, suit, litigation, arbitration,
prosecution, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding, at law or in equity), hearing,
examination or investigation.
 
“Company Common Stock” shall mean the common stock, par value $.001 per share,
of the Company.
 
“Effectiveness Period” shall have the meaning set forth in Section 2.04.
 
“Governmental Entity” shall mean the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Indemnified Party” shall have the meaning set forth in Section 3.01(d).
 

 
 

--------------------------------------------------------------------------------

 
 
 
“Indemnifying Party” shall have the meaning set forth in Section 3.01(d).
 
“Inspectors” shall have the meaning set forth in Section 2.04(k).
 
“Joinder Agreement” has the meaning set forth in Section 6.01(b).
 
“Liberty Investment Agreement” shall mean the Investment Agreement dated August
18, 2011, between the Company and Liberty GIC, Inc.
 
“Morrison” shall mean Morrison Investment Holdings, Inc., a Nevada corporation.
 
“Microsoft Registration Rights Agreement” shall mean the Registration Rights
Agreement of Barnes & Noble, Inc. dated as of December 3, 2014, between the
Company and Morrison.
 
“NMI” shall mean Nook Media Inc., a Delaware corporation.
 
“Pearson” shall mean Pearson Education, Inc., a Delaware corporation.
 
“Pearson Inc.” shall mean Pearson Inc., a Delaware corporation.
 
“Permitted Transferee” shall mean (A) Pearson, (B) Pearson Inc. or (C) any
Person that is (directly or indirectly) wholly owned by Pearson Inc.; provided,
however, that, in the case of a transfer to a Person that is (directly or
indirectly) wholly owned by Pearson Inc., if at any time subsequent to such
transfer, such transferee ceases to be wholly owned (directly or indirectly) by
Pearson Inc., then such Person shall automatically cease to be a Permitted
Transferee and Shareholder for purposes of this Agreement and any Company Common
Stock held by such Person shall be deemed to be automatically transferred back
to Pearson Inc. or such other Person that is (directly or indirectly) wholly
owned by Pearson Inc. as designated by Pearson Inc.
 
“Person” shall mean any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company or
other legal entity or organization.
 
“Purchase Agreement” shall mean the Purchase Agreement, dated as of December 22,
2014, among the Company, NMI, NOOK Media Member Two LLC, Pearson and Pearson
Inc.
 
“Records” shall have the meaning set forth in Section 2.04(k).
 
“Register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement with the SEC in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement by the
SEC.
 
“Registrable Securities” shall mean the shares of Company Common Stock issued to
a Shareholder pursuant to the Purchase Agreement  and any other securities
issued or issuable with respect to any such securities by way of share split,
share dividend, recapitalization, merger, exchange or similar event or
otherwise.  As to any particular Registrable Securities, such securities
 

 
2

--------------------------------------------------------------------------------

 
 
 
shall cease to be Registrable Securities when (i) a registration statement
registering such securities under the Securities Act has been declared effective
and such securities have been sold or otherwise transferred by the holder
thereof pursuant to such effective registration statement, (ii) such securities
shall have been distributed pursuant to Rule 144 under the Securities Act,
(iii) such securities shall have been otherwise transferred in a transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities, (iv) such securities are no longer outstanding or
(v) such securities may be sold without restriction under the Securities Act, or
if later, one year since the date of this Agreement has passed.
 
“Registration Expenses” shall mean, with respect to any registration, (i) all
expenses incurred by the Company in effecting any registration pursuant to this
Agreement, including all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, blue sky fees and expenses, road
show expenses and (ii) fees and expenses of the Company’s independent certified
public accountants and counsel (including with respect to “comfort” letters and
opinions) and any other special experts retained by the Company; provided that
Registration Expenses shall not include any Selling Expenses.
 
“Registration Statement” means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement, and
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.
 
“Requesting Shareholder” shall have the meaning set forth in Section 2.01(a).
 
“Representative” shall mean, with respect to any person, the directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants or other advisors, agents or representatives of such person.
 
“Scheduled Black-Out Period” shall mean the period from and including the 10th
Business Day preceding the last day of a fiscal quarter of the Company to and
including the 3rd Business Day after the day on which the Company publicly
releases its earnings for such fiscal quarter.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the United States Securities Act of 1933.
 
“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes, if any, applicable to the sale of Registrable
Securities and all fees and expenses, in each case, of any Requesting
Shareholder (other than such fees and expenses included in Registration
Expenses).
 
“Series J Holders” shall mean the holders of the Company’s Senior Convertible
Redeemable Series J Preferred Stock, par value $.001 per share, and the holders
of any Company Common Stock issued upon the conversion of the Company’s Senior
Convertible Redeemable Series J Preferred Stock, par value $.001 per share.
 

 
3

--------------------------------------------------------------------------------

 



“Series J Piggyback Rights” shall mean the rights of a Series J Holder, pursuant
to Section 5.02 of the Liberty Investment Agreement, to include for registration
any Registrable Securities (as defined in the Liberty Investment Agreement)
owned by such Series J Holder in any registration statement proposed to be filed
by the Company, subject to the terms of the Liberty Investment Agreement.
 
“Shareholder” has the meaning set forth in the Preamble hereto.
 
“Shareholder Indemnified Person” shall have the meaning set forth in
Section 3.01(a).
 
“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on Form S-3 for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering the Registrable Securities, as
applicable.
 
“Shelf Take-Down” shall have the meaning set forth in Section 2.02(a).
 
“Subsidiary” shall have the meaning set forth in the Purchase Agreement.
 
“Suspension Period” shall have the meaning set forth in Section 2.01(d).
 
SECTION 1.02.  Terms and Usage Generally.  All references herein to an
“Article”, “Section” or “Schedule” shall refer to an Article or a Section of, or
a Schedule to, this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.  The words “hereto”, “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such terms.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein shall mean such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent in
writing and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to its successors and assigns, in each
case as permitted under this Agreement. All references to “$” mean the lawful
currency of the United States of America.  Each of the parties has participated
in the drafting and negotiating of this Agreement. If an ambiguity or question
of intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.
 

 
4

--------------------------------------------------------------------------------

 



ARTICLE II

 
Registration Rights
 
SECTION 2.01  Filing.  (a)  As promptly as practicable following the date hereof
(and in any event within 12 Business Days of the date hereof) the Company shall
file a Shelf Registration Statement to register for sale under the Securities
Act all of the Registrable Securities held by Pearson (such Shareholder shall be
referred to herein as the “Requesting Shareholder”) and all of the shares of
securities requested to be included by any Series J Holder pursuant to such
Series J Holder’s Series J Piggyback Rights; provided, however, the Company
shall be permitted to satisfy its obligations pursuant to this Section 2.01(a)
by including all of the Registrable Securities held by Pearson or the Requesting
Shareholder in a Shelf Registration Statement to register for sale under the
Securities Act all the shares of securities held by Morrison pursuant to the
Microsoft Registration Statement and all of the shares of securities requested
to be included in such Shelf Registration Statement by any Series J Holder
pursuant to such Series J Holder’s Series J Piggyback Rights.  The Company shall
use commercially reasonable efforts to cause the registration statement to
become effective. Within two Business Days of the date of this Agreement, the
Company shall provide the Series J Holders written notice as required pursuant
to Section 5.02 of the Liberty Investment Agreement that it proposes to register
the Requesting Shareholders’ Registrable Securities pursuant to this Section
2.01, unless the Company satisfies its obligations under this Section 2.01 by
including all of the Registrable Securities held by Pearson or the Requesting
Shareholder in a Shelf Registration Statement to register for sale under the
Securities Act all the shares of securities held by Morrison pursuant to the
Microsoft Registration Statement and all of the shares of securities requested
to be included in such Shelf Registration Statement by any Series J Holder
pursuant to such Series J Holder’s Series J Piggyback Rights.
 
(b)           If the method of disposition to be utilized by the Requesting
Shareholder shall be an underwritten public offering, the Requesting Shareholder
may designate the managing underwriter or co-managing underwriter of such
offering, subject to the approval of the Company, which approval shall not be
unreasonably withheld or delayed. The Company’s obligation to effect the Shelf
Take-Down pursuant to Section 2.02 shall be deemed satisfied only when a
Registration Statement covering all Registrable Securities specified in the
Requesting Shareholder’s request, for sale in accordance with the method of
disposition specified by the Requesting Shareholder, shall have become effective
and, (i)(x) if such method of disposition is a firm commitment underwritten
public offering, all such shares shall have been sold pursuant thereto and (y)
in any other case, such registration statement shall have remained effective
throughout the Effectiveness Period and (ii) the offering of the Registrable
Securities pursuant to such Registration Statement is not subject to a stop
order, injunction, or similar order or requirement of the SEC during such
period.
 
(c)           From and after the date hereof, the Company shall use its
commercially reasonable efforts to continue to qualify at all times, for
registration on Form S-3 or any successor thereto. The Company shall use its
commercially reasonable efforts to keep the Shelf Registration Statement filed
pursuant to Section 2.01(a) hereof continuously effective under the Securities
Act in order to permit the prospectus (or any free writing prospectus) forming a
part thereof to be usable by the Requesting Shareholder until the date as of
which all Registrable Securities registered by such Shelf Registration Statement
have been sold or have otherwise ceased to be
 

 
5

--------------------------------------------------------------------------------

 

 
Registrable Securities.  In the event the Shelf Registration Statement filed
pursuant to Section 2.01(a) hereof fails to become effective or ceases to be
effective at any time, the Company shall use reasonable best efforts to file
another Registration Statement to register as promptly as reasonably practicable
under the Securities Act for public sale in accordance with the method or
methods of disposition specified by the Requesting Shareholder the number of
shares of Registrable Securities specified by such Requesting Shareholder.
 
(d)           Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled, by providing written notice to the
Requesting Shareholder, to require the Requesting Shareholder to suspend the use
of the prospectus for sales of Registrable Securities under the registration
statement for a reasonable period of time not to exceed 60 consecutive days or
90 days in the aggregate in any 12-month period (a “Suspension Period”) if the
Board determines in good faith and if the Company gives written notice that such
use would (i) require the public disclosure of material non-public information
concerning any transaction or negotiations involving the Company that would
materially interfere with such transaction or negotiations or (ii) otherwise
materially interfere with financing plans, acquisition activities or business
activities of the Company, provided that, if at the time of receipt of such
notice the Requesting Shareholder shall have sold Registrable Securities (or
have signed a firm commitment underwriting agreement with respect to the
purchase of such shares) and the reason for the Suspension Period is not of a
nature that would require a post-effective amendment to the Registration
Statement, then the Company shall use its commercially reasonable efforts to
take such action as to eliminate any restriction imposed by federal securities
laws on the timely delivery of such shares.  Such notice shall contain a
statement of the reasons for such postponement and an approximation of the
anticipated delay.  Immediately upon receipt of such notice, the Requesting
Shareholder shall discontinue the disposition of Registrable Securities under
such registration statement and prospectus relating thereto until such
Suspension Period is terminated.  The Company agrees that it will terminate any
such Suspension Period as promptly as reasonably practicable and will promptly
notify the Requesting Shareholder of such termination.  After the expiration of
any Suspension Period and without any further request from the Requesting
Shareholder, the Company shall as promptly as reasonably practicable prepare a
post-effective amendment or supplement to the registration statement or the
prospectus, or any document incorporated therein by reference, or file any other
required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. If a Suspension Period occurs during the
Effectiveness Period for a registration statement, such Effectiveness Period
shall be extended for a number of days equal to the total number of days during
which the distribution of Registrable Securities is suspended under this Section
2.01(d).  If the Company notifies the Requesting Shareholder of a Suspension
Period with respect to a registration statement requested pursuant to
Section 2.01, (i) the Requesting Shareholder may by notice to the Company
withdraw such request without such request counting as the Requesting
Shareholder’s take-down request under Section 2.02 and (ii) the Requesting
Shareholder will not be responsible to reimburse the Company for any of its
out-of-pocket expenses, including Registration Expenses.
 
(e)           The Company shall not, without the prior consent of the Requesting
Shareholder, be entitled to include in any registration statement referred to in
this Section 2.01
 

 
6

--------------------------------------------------------------------------------

 



securities held by any persons other than the Requesting Shareholder, Morrison
and the Series J Holders; provided, however, that the sale of any Registrable
Securities by any Requesting Shareholder shall be independent from any sales of
Morrison or any Series J Holders, including in connection with any underwritten
public offering.
 
SECTION 2.02  Shelf Take-Down.
 
(a)           An unlimited number of offerings or sales of Registrable
Securities pursuant to a Shelf Registration Statement (each, a “Shelf
Take-Down”) may be initiated by the Requesting Shareholder; provided, however,
(i) the Requesting Shareholder shall only be entitled to two Shelf Take-Downs in
the form of underwritten offerings, (ii) except as otherwise provided in clause
(iii) below, in any Shelf Take-Down not in the form of underwritten offering,
all Requesting Shareholders, taken together, shall only be entitled to offer and
sell on any day, a number of Registrable Securities not in excess of the number
of shares of Company Common Stock constituting 20% of the reported trading
volume of Company Common Stock on such trading day, and (iii) in any Shelf
Take-Down not in the form of underwritten offering, the Requesting Shareholder
shall be entitled to sell Registrable Securities in a privately negotiated block
trade entered into outside of market trading hours to a single purchaser or a
single group of affiliated purchasers, in each case under this clause (iii),
that to the knowledge of such Requesting Shareholder are not purchasing with a
present intention or view to promptly distribute such Registrable Securities.
 
(b)           Without limiting the provisions of Section 2.04, in connection
with any Shelf Take-Down the Company shall use its reasonable best efforts to:
(i) take all actions reasonably necessary to effect such Shelf Take-Down as
expeditiously as reasonably practicable and (ii) if reasonably necessary or if
reasonably requested by the Requesting Shareholder that initiated the applicable
Shelf Take-Down and to the extent consistent with applicable law, amend or
supplement the Shelf Registration Statement, including any prospectus
supplements thereto, for such purpose as soon as reasonably practicable.
 
SECTION 2.03  Expenses of Registration.  Except as specifically provided for in
this Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company.  In addition, the Company shall pay its internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit, the fees and expenses
incurred in connection with the listing of the Company Common Stock to be
registered on any securities exchange on which similar securities issued by the
Company are then listed and rating agency fees and the fees and expenses of any
person, including special experts, retained by the Company. All Selling Expenses
with respect to Registrable Securities of a Requesting Shareholder incurred in
connection with any registration hereunder shall be borne by such Requesting
Shareholder.  All Selling Expenses relating to Registrable Securities registered
on behalf of the holders of Registrable Securities shall be borne by such
holders included in such registration pro rata among each other on the basis of
the number of Registrable Securities so registered.
 
SECTION 2.04  Procedures for Registration.  If and whenever the Company is
required by the provisions of Sections 2.01 or 2.02 to effect the registration
of any shares of Registrable Securities under the Securities Act, the Company
will use its reasonable best efforts to
 

 
7

--------------------------------------------------------------------------------

 



 
effect such registration to permit the sale of such Registrable Securities, as
expeditiously as reasonably practicable:
 
(a)           prepare and promptly file with the SEC a registration statement
with respect to such securities and use commercially reasonable efforts to cause
such registration statement to become and remain effective for the Effectiveness
Period;
 
(b)           prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for the period
specified in paragraph (a) above and comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement in accordance with a Requesting
Shareholder or its Affiliates’ intended method of disposition set forth in such
registration statement for such period;
 
(c)           furnish to the Requesting Shareholder and the underwriters such
number of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the public sale or other disposition of the
Registrable Securities covered by such registration statement; and the Company
hereby consents to the use of such Registration Statement and each amendment or
supplement thereto by the Requesting Shareholder and the underwriters in
connection with the offering and sale, subject to this Agreement, of the
Registrable Securities covered by such Registration Statement and any such
amendment or supplement thereto;
 
(d)           use commercially reasonable efforts to register or qualify (or
exempt from such registration or qualification) the Registrable Securities
covered by such registration statement under the securities or “blue sky” laws
of such jurisdictions as any Requesting Shareholder or, in the case of an
underwritten public offering, the managing underwriter, reasonably shall
request; provided, however, that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction;
 
(e)           use commercially reasonable efforts to list the Registrable
Securities covered by such registration statement with any securities exchange
on which the Company Common Stock is then listed;
 
(f)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
 
(g)           immediately notify the Requesting Shareholder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus contained
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing, and at the request of the Requesting
Shareholder prepare and furnish to the Requesting Shareholder a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or
 

 
8

--------------------------------------------------------------------------------

 
 
 
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;
 
(h)           if the offering is underwritten and at the request of the
Requesting Shareholder, use commercially reasonable efforts to furnish on the
date that Registrable Securities are delivered to the underwriters for sale
pursuant to such registration: (i) an opinion dated such date of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters and to the Requesting Shareholder, stating that such registration
statement has become effective under the Securities Act and that (A) to the
knowledge of such counsel, no stop order suspending the effectiveness thereof
has been issued and no proceedings for that purpose have been instituted or are
pending or contemplated under the Securities Act and (B) the registration
statement, the related prospectus and each amendment or supplement thereof
comply as to form in all material respects with the requirements of the
Securities Act (except that such counsel need not express any opinion as to
financial statements or financial or statistical data contained therein) and
(ii) a letter dated such date from the independent public accountants retained
by the Company, addressed to the underwriters and to the Requesting Shareholder,
stating that they are independent public accountants within the meaning of the
Securities Act and that, in the opinion of such accountants, the financial
statements of the Company included in the registration statement or the
prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five Business Days
prior to the date of such letter) with respect to such registration as such
underwriters or the Requesting Shareholder may reasonably request;
 
(i)           use commercially reasonable efforts to cooperate with the
Requesting Shareholder in the disposition of the Registrable Securities covered
by such registration statement, including in anticipation of any Shelf
Take-Down;
 
(j)           in connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act, and
before filing any such registration statement or any other document in
connection therewith give reasonable consideration to the inclusion in such
documents of any comments reasonably and timely made by the Requesting
Shareholder or any of its legal counsel; participate in and make documents
available for the reasonable and customary due diligence review of underwriters
during normal business hours, on reasonable advance notice and without undue
burden or hardship on the Company; provided that (i) any party receiving
confidential materials shall execute a confidentiality agreement on customary
terms if reasonably requested by the Company and (ii) the Company may in its
sole discretion restrict access to competitively sensitive or legally privileged
documents or information; and
 
(k)           upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall, in connection with
the preparation and filing of each registration statement registering
Registrable Securities, make available for inspection by any Requesting
Shareholder and any underwriter participating in any disposition pursuant to a
registration statement being filed by the Company pursuant to this Section 2.04
and any attorney, accountant or other professional retained by any such
Requesting Shareholder or underwriter (collectively, the “Inspectors”), at the
offices where normally kept, during reasonable
 

 
9

--------------------------------------------------------------------------------

 
 
 
business hours, all financial and other records, pertinent corporate documents
and properties of the Company and its Subsidiaries (collectively, the “Records”)
as shall be reasonably necessary to enable any of the Inspectors to exercise its
due diligence responsibility.  Records that the Company determines, in good
faith, to be confidential and that it notifies the Inspectors are confidential
shall not be disclosed by the Inspectors unless (i) the disclosure of such
Records is necessary to avoid or correct a material misstatement or omission in
such registration statement or (ii) the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent
jurisdiction.  Each Shareholder agrees that information obtained by it as a
result of such inspections shall be deemed confidential and shall not be used by
it or its Affiliates as the basis for any market transactions in the Registrable
Securities unless and until such information is made generally available to the
public.  Each Shareholder further agrees that, upon learning that disclosure of
such Records is sought in a court of competent jurisdiction, it shall give
notice to the Company and allow the Company, at is expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential; and
 
(l)           otherwise use commercially reasonable efforts to comply with the
Securities Act, the Exchange Act and any other applicable rules and regulations
of the SEC and reasonably cooperate with the Requesting Shareholder in the
disposition of its Registrable Securities in accordance with the terms of this
Agreement.  Such cooperation shall include the endorsement and transfer of any
certificates representing Registrable Securities (or a book-entry transfer to
similar effect) transferred in accordance with this Agreement and facilitating
such Registrable Securities to be in such denominations and registered in such
names as the Requesting Shareholder or underwriters request.
 
The period of distribution of Registrable Securities in a firm commitment
underwritten public offering shall be deemed to extend until each underwriter
has completed the distribution of all securities purchased by it, and the period
of distribution of Registrable Securities in any other registration shall be
deemed to extend until the earlier of the sale of all Registrable Securities
covered thereby and 120 days after the effective date thereof (the
“Effectiveness Period”).  The Company shall be required to maintain the
effectiveness of the registration statement with respect to the registration of
any shares of Registrable Securities for the Effectiveness Period, provided,
however, that the Effectiveness Period shall be extended for a period of time
equal to the period the holder of Registrable Securities refrains from selling
any securities included in such Registration Statement at the request of the
Company or an underwriter of the Company pursuant to the provisions of this
Agreement or, in the case of any registration statement requested pursuant to
Section 2.01, equal to the number of days included in any Scheduled Black-out
Period. In connection with each registration hereunder, the Requesting
Shareholder will timely furnish to the Company in writing such information with
respect to themselves and the proposed distribution by them as reasonably
necessary in order to assure compliance with Federal and applicable state
securities laws.  In connection with each registration or sale pursuant to
Sections 2.01 or 2.02 covering an underwritten public offering, the Company and
the Requesting Shareholder agree to enter into customary agreements (including
an underwriting or similar agreement) with the managing underwriter or
co-managing underwriters selected in the manner herein provided, as the case may
be, in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature and take all such other
actions reasonably necessary to facilitate the disposition of such Registrable
Securities.  The
 

 
10

--------------------------------------------------------------------------------

 

 
Company will use commercially reasonable efforts to make available to its
security holders, as promptly as reasonably practicable, an earnings statement
(which need not to be audited) covering the period of 12 months commencing upon
the first disposition of Registrable Securities pursuant to a registration
statement, which earnings statement shall satisfy the provision of Section 11(a)
of the Securities Act and Rule 158 of the SEC promulgated thereunder.
 
SECTION 2.05  Suspension of Sales.  (a)  Upon receipt of notice from the Company
pursuant to Section 2.04(g), each Requesting Shareholder shall immediately
discontinue disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Requesting
Shareholders (i) have received copies of a supplemented or amended prospectus or
prospectus supplement pursuant to Section 2.04(g) or (ii) are advised in writing
by the Company that the use of the prospectus and, if applicable, prospectus
supplement may be resumed, and, if so directed by the Company, the Requesting
Shareholder shall deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in the Requesting Shareholder’s
possession, of the prospectus and, if applicable, prospectus supplement covering
such Registrable Securities current at the time of receipt of such notice.  If
the Company shall give such notice with regards to any registration statement
requested pursuant to Section 2.01, the Effectiveness Period in respect of such
registration statement shall be extended by the number of days during the period
from and including the date such notice is given by the Company to the date when
the Company shall have (i) made available to the Requesting Shareholder a
supplemented or amended prospectus or prospectus supplement pursuant to
Section 2.04(g) or (ii) advised the Requesting Shareholder in writing that the
use of the prospectus and, if applicable, prospectus supplement may be resumed.
 
(b)           Notwithstanding anything to the contrary in this Agreement, during
any Scheduled Black-out Period each Requesting Shareholder shall immediately
suspend or discontinue disposition of Registrable Securities until the
termination of such Scheduled Black-out Period; provided that a Scheduled
Black-out Period shall not prevent a Requesting Shareholder from making a
request for a Shelf Take-Down under Section 2.02 or relieve the Company from its
obligation to file (but not its obligation to cause to be declared effective) a
registration statement pursuant to this Agreement. The Effectiveness Period in
respect of any registration statement requested pursuant to Section 2.01 shall
be extended by the number of days included in any Scheduled Black-out Period.
 
SECTION 2.06  Free Writing Prospectuses.  No Shareholder shall use any “free
writing prospectus” (as defined in Rule 405 under the Securities Act) in
connection with the sale of Registrable Securities without the prior written
consent of the Company (which consent shall not be unreasonably withheld,
conditioned or delayed); provided that a Requesting Shareholder may use any free
writing prospectus prepared and distributed by the Company, including any press
release relating to any Shelf Take-Down.
 

 
11

--------------------------------------------------------------------------------

 



ARTICLE III
 
Indemnification
 
SECTION 3.01  Indemnification.  (a)  Notwithstanding any termination of this
Agreement, the Company shall indemnify and hold harmless (including the
advancement of expenses (subject to customary reimbursement agreements),
including expenses related to the investigation of any Claim and reasonable
fees, expenses and disbursements of attorneys and other professionals, incurred
prior to any assumption of the defense of such Claim by the Company) each
Shareholder and its respective Affiliates, and each of their respective
officers, directors, employees, agents, partners, members, stockholders,
Representatives and Affiliates, and each person or entity, if any, that controls
a Shareholder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the officers, directors, employees, agents,
partners, members, stockholders, Representatives and Affiliates and employees of
each such controlling person (each, a “Shareholder Indemnified Person”) against
any and all losses, claims, damages, actions, liabilities, costs and expenses
(including expenses related to the investigation, defense and settlement of any
Claim and reasonable fees, expenses and disbursements of attorneys and other
professionals), judgments, fines, penalties, charges and amounts paid in
settlement (collectively, “Losses”), arising out of, directly or indirectly
resulting from, or relating to any Claim instituted, commenced or brought by any
Governmental Entity, stockholder of the Company or any other person (other than
(i) a Claim by any Shareholder or any Affiliate of any Shareholder (except in
the case of any action to enforce its rights under this Section 3.01) or (ii) a
direct Claim by the Company and its Subsidiaries (for the avoidance of doubt, a
derivative Claim brought by or on behalf of the Company or its Subsidiaries is
not such a direct Claim)) based on, resulting from, or relating to this
Agreement or the transactions contemplated by this Agreement and enforcement of
this Section 3.01, except that the Company will not be required to indemnify any
Shareholder Indemnified Person for Losses resulting from its gross negligence,
willful misconduct or willful and material breach of this Agreement.
 
(b)           Notwithstanding any termination of this Agreement, the Company
shall indemnify and hold harmless each Shareholder Indemnified Person against
any and all Losses arising out of, resulting from, or based upon any untrue or
alleged untrue statement of material fact contained or incorporated by reference
in any registration statement, including any preliminary prospectus or final
prospectus contained therein (or any documents incorporated therein by
reference) or any amendments or supplements thereto or contained in any “issuer
free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act) prepared by the Company or authorized by it in writing for use
by such Shareholder or any amendment or supplement thereto; or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that the Company shall not
be liable to such Shareholder or such Shareholder’s Shareholder Indemnified
Person in any such case to the extent that any such Loss arises out of or is
based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any issuer free writing
prospectus prepared by the Company or authorized by it in writing for use by
such Shareholder or any amendment or supplement thereto, in reliance upon and in
conformity with information regarding such Shareholder or its plan
 

 
12

--------------------------------------------------------------------------------

 
 
 
of distribution or ownership interests which such Shareholder furnished in
writing to the Company for use in connection with such registration statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto or contained in any issuer free
writing prospectus, but only to the extent that such untrue statements or
omissions are based solely upon information furnished in writing to the Company
by such Shareholder expressly for use therein, (ii) offers or sales effected by
or on behalf of such Shareholder “by means of” (as defined in Securities Act
Rule 159A) a “free writing prospectus” (as defined in Securities Act Rule 405)
that was not prepared by the Company or authorized in writing by the Company, or
(iii) the failure by such Shareholder to deliver or make available to a
purchaser of Registrable Securities a copy of any preliminary prospectus,
pricing information or final prospectus contained in the applicable registration
statement or any amendments or supplements thereto (to the extent the same is
required by applicable Law to be delivered or made available to such purchaser
at the time of sale or contract); provided that the Company shall have delivered
to such Shareholder such preliminary prospectus or final prospectus contained in
the applicable registration statement and any amendments or supplements thereto
pursuant to Section 2.04(c) no later than the time of contract of sale in
accordance with Rule 159 under the Securities Act.  Reimbursements payable
pursuant to the indemnification contemplated by this Section 3.01(b) will be
made by periodic payments during the course of any investigation or defense, as
and when bills are received or expenses incurred.
 
(c)           Notwithstanding any termination of this Agreement, each
Shareholder named as a selling stockholder in a registration statement pursuant
to this Article III shall indemnify and hold harmless the Company and its
officers, directors, employees, agents, Representatives and Affiliates and each
person or entity, if any, that controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and the
officers, directors, employees, agents and employees of each such controlling
person against any and all Losses arising out of or based upon any untrue or
alleged untrue statement of material fact contained in any registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto (or any documents incorporated
therein by reference) or contained in any “issuer free writing prospectus” (as
such term is defined in Rule 433 under the Securities Act), or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, but only to the extent, that such
untrue statements or omissions are based solely upon information furnished in
writing to the Company by such Shareholder expressly for use
therein.  Reimbursements payable pursuant to the indemnification contemplated by
this Section 3.01 will be made by periodic payments during the course of any
investigation or defense, as and when bills are received or expenses incurred.
 
(d)           If any Claim shall be brought or asserted against any person
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall promptly notify the person from whom indemnity is sought (the
“Indemnifying Party”) in writing; provided that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Section 3.01, except to the extent
that such failure shall have materially prejudiced the Indemnifying Party.  In
case any such Claim is brought against an Indemnified Party and such Indemnified
Party seeks or intends to seek indemnity from an Indemnifying Party, the
Indemnifying Party will be entitled to participate in, and to the extent that it
shall elect, promptly after receiving the aforesaid notice from such Indemnified
Party, assume
 

 
13

--------------------------------------------------------------------------------

 

 
the defense in such proceeding, including (x) in the case of an indemnification
claim pursuant to Sections 3.01(b) or (c), the employment of counsel reasonably
satisfactory to the Indemnified Party, (y) in the case of an indemnification
claim pursuant to Section 3.01(a), the employment of counsel chosen by the
Indemnified Party reasonably satisfactory to the Indemnifying Party, and the
payment of all fees and expenses incurred in connection with such defense.  An
Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense of such proceeding, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such proceeding and to employ counsel (in accordance with
this Section 3.01(d) reasonably satisfactory to such Indemnified Party in any
such proceeding; or (iii) the named parties to any such proceeding (including
any impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that
representation of both such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate because of an actual conflict of interest
between the Indemnifying Party and such Indemnified Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys (in addition to one local counsel in each
jurisdiction) at any time for all Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such proceeding effected without
its written consent, which consent shall not be unreasonably withheld, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless the Indemnified Party
from and against any Loss (to the extent stated above) by reason of such
settlement or judgment.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed so long as the Indemnifying Party has complied,
and continues to comply, with all of its covenants and obligations under this
Agreement), effect any settlement or consent to entry of any judgment of any
pending proceeding in respect of which any Indemnified Party is a party, unless
such settlement (x) includes an unconditional release, in form and substance
reasonably satisfactory to the Indemnified Party, of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding and (y)
does not result in any limitation or restriction upon any Shareholder’s exercise
of all rights, privileges and preferences applicable to it as a holder of
Company Common Stock and its rights under this Agreement. Notwithstanding the
foregoing, the parties acknowledge and agree that to the extent a Claim is made
against any Shareholder Indemnified Person which may be indemnifiable pursuant
to Section 3.01(a), the Shareholder Indemnified Person will be entitled to
retain its regular outside counsel to review and produce documents, electronic
files and other materials in response to document requests in connection with
any Claim for which a Shareholder Indemnified Person may be entitled to
indemnification pursuant to Section 3.01(a), and make determinations with
respect to and prosecute issues related to confidential information of the
Shareholder Indemnified Persons.  The Company will pay directly the reasonable
fees and expenses of such counsel in connection with any such Claim.
 
SECTION 3.02  Contribution.  If the indemnification provided for in
Sections 3.01(b) or 3.01(c) is unavailable to an Indemnified Party with respect
to any Losses, or is insufficient to hold the Indemnified Party harmless as
contemplated therein (other than pursuant to
 

 
14

--------------------------------------------------------------------------------

 

 
the exceptions to indemnification provided for in Sections 3.01(b) or 3.01(c)),
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnified Party, on the one hand, and the Indemnifying
Party, on the other hand, in connection with the actions, statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party, on the one hand,
and of the Indemnified Party, on the other hand, shall be determined by
reference to, among other factors, whether the untrue or alleged untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information concerning the
matter with respect to which the claim was asserted and opportunity to correct
or prevent such statement or omission.  The Company and each Shareholder agree
that it would not necessarily be just and equitable if the amount of
contribution pursuant to this Section 3.02 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 3.02.  No Indemnified
Party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from an
Indemnifying Party not guilty of such fraudulent misrepresentation.
Notwithstanding the foregoing, no Shareholder Indemnified Person shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities sold by the Shareholders under the
relevant registration statement exceeds the amount of any damages that such a
Shareholder Indemnified Person has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.
 
ARTICLE IV
 
Rule 144
 
SECTION 4.01  Rule 144 Reporting.  With a view to making available to the
Shareholders the benefits of certain rules and regulations of the SEC which may
permit the sale of Registrable Securities to the public without registration,
the Company agrees to use its commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144 under the Securities Act or any similar or analogous rule promulgated
under the Securities Act, at all times after the effective date of this
Agreement; (ii) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
(iii) so long as any Shareholder owns Registrable Securities, furnish to such
Shareholder forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act; a copy of the most recent annual or quarterly report of
the Company; (iv) such other reports and documents as such Shareholder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such Company Common Stock without registration; and (v)
take any other action (including cooperating with the Shareholders to cause the
transfer agent to remove any restrictive legend on certificates evidencing the
Company Common Stock) as shall be reasonably requested by the Shareholder or
which shall otherwise facilitate the sale of the Company Common Stock from time
to time by the Shareholder pursuant to the Rule 144 under the Securities Act.
Upon the request of any holder of Registrable
 

 
15

--------------------------------------------------------------------------------

 

 
Securities, the Company shall deliver to such holder a written statement as to
whether it has complied with such requirements.
 
ARTICLE V

 
Transfer and Termination of Registration Rights
 
SECTION 5.01  Transfer of Registration Rights.  (a) No Shareholder shall have
the right to transfer any right, remedy, obligation or liability arising under
this Agreement, other than to a Permitted Transferee.
 
(b) Following any transfer or assignment made pursuant to Section 5.01(a) in
connection with the transfer by a Shareholder of a portion of its Registrable
Securities to a Permitted Transferee, the Shareholder shall retain all rights,
remedies, obligations and liabilities under this Agreement with respect to the
remaining portion of its Registrable Securities; provided, however,
notwithstanding anything to the contrary contained in this Agreement, in no
event shall an assignment pursuant to this Section 5.01 require the Company keep
more than one Shelf Registration Statement for all Requesting Shareholders
effective under the Securities Act at any given time.
 
SECTION 5.02  Termination of Registration Rights.  This Agreement (other than
Section 2.03 and Article III) will terminate on the date on which all shares of
Company Common Stock subject to this Agreement cease to be Registrable
Securities.
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01  Binding Effect; Assignability; Shareholder Joinder;
Benefit.  (a)  This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, legal representatives
and permitted assigns. Any Shareholder that ceases to own beneficially any
Registrable Securities shall cease to be subject to the terms hereof (other than
(i) the provisions of Article III applicable to such Shareholder with respect to
any offering of Registrable Securities completed before the date such
Shareholder ceased to own any Registrable Securities and (ii) this Article VI).
 
(b)           Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any party
hereto pursuant to any transfer of Registrable Securities or otherwise, except
in accordance with Section 5.01.  Upon transfer of any right, remedy, obligation
or liability pursuant to Section 5.01, any such Permitted Transferee shall
(unless already bound hereby) execute and deliver to the Company an agreement to
be bound by this Agreement in the form of Exhibit A hereto (a “Joinder
Agreement”) and shall thenceforth be a “Shareholder”.
 
(c)           Nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by
 

 
16

--------------------------------------------------------------------------------

 

 
reason of this Agreement, except that the provisions of Article III shall inure
to the benefit of the persons referred to in that article.
 
SECTION 6.02  Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or otherwise delivered by
hand or by messenger addressed:
 
(a)           if given to the Company, to the following address and fax number:
 

 
Barnes & Noble, Inc.
   
122 Fifth Avenue
   
New York, NY 10011
         
Attn:     Vice President, General Counsel & Secretary
         
Facsimile:     (212) 463-5683
         
With a Copy to (which copy alone shall not constitute notice):
         
Cravath, Swaine & Moore LLP
   
Worldwide Plaza
   
825 Eighth Avenue
   
New York, NY 10019
         
Attn:       Scott A. Barshay, Esq.
   
Andrew R. Thompson, Esq.
         
Facsimile:     (212) 474-3700
 

 
(b)           if given to any Shareholder, at the address for such Shareholder
set forth in Exhibit B hereto or otherwise provided to the Company as set forth
below.
 
All such notices shall be deemed to have been delivered and given for all
purposes (i) on the delivery date if delivered by confirmed facsimile, (ii) on
the delivery date if delivered personally to the party to whom the same is
directed, (iii) one (1) business day after deposit with a commercial overnight
carrier, with written verification of receipt, or (iv) five (5) business days
after the mailing date, whether or not actually received, if sent by U.S. mail,
return receipt requested, postage and charges prepaid, or any other means of
rapid mail delivery for which a receipt is available addressed to the receiving
party as specified on the signature page of this Agreement.  Changes of the
person to receive notices or the place of notification shall be effectuated
pursuant to a notice given under this Section 6.02.
 
Any person that becomes a Shareholder after the date hereof shall provide its
address, fax number and email address to the Company.
 
SECTION 6.03  Counterparts and Facsimile.  This Agreement may be executed in two
or more identical counterparts (including by facsimile), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument, and
 

 
17

--------------------------------------------------------------------------------

 
 
 
shall become effective when one or more counterparts have been signed by each of
the parties and delivered (by telecopy or otherwise) to the other parties.
 
SECTION 6.04  Waiver; Amendment.  No provision of this Agreement may be waived
except by an instrument in writing executed by the party against whom the waiver
is to be effective. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, shall not constitute a waiver by such party of its
right to exercise any such other right, power or remedy or to demand such
compliance. No provision of this Agreement may be amended or otherwise modified
except by an instrument in writing executed by the Company and the holders of at
least a majority of the Registrable Securities held by the parties hereto at the
time of such proposed amendment or modification, provided that no such amendment
or modification shall adversely affect the interests of any holder of
Registrable Securities hereunder disproportionately to other holders of
Registrable Securities without the written consent of such holder.
 
SECTION 6.05  Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial.  (a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICTS OF LAWS RULES OF SUCH STATE.
 
(b)           Specific Enforcement.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF
THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS
AGREEMENT IN ANY COURT OF COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF
DAMAGES OR OTHERWISE (AND EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE
SECURING OR POSTING OF ANY BOND IN CONNECTION WITH SUCH REMEDY), THIS BEING IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN
EQUITY.  THE PARTIES AGREE NOT TO ASSERT THAT A REMEDY OF SPECIFIC ENFORCEMENT
IS UNENFORCEABLE, INVALID, CONTRARY TO LAW OR INEQUITABLE FOR ANY REASON, NOR TO
ASSERT THAT A REMEDY OF MONETARY DAMAGES WOULD PROVIDE AN ADEQUATE REMEDY.
 
(c)           Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER, BROUGHT BY THE OTHER PARTY HERETO OR ITS
SUCCESSORS OR ASSIGNS SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, SO LONG AS ONE OF SUCH COURTS
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
SHALL HAVE SUBJECT MATTER JURISDICTION OVER SUCH SUIT, ACTION OR PROCEEDING, AND
THAT ANY CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT SHALL BE DEEMED TO HAVE
ARISEN FROM A TRANSACTION OF BUSINESS IN THE STATE OF NEW YORK.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE AFORESAID COURTS AND AGREES
THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE
AFORESAID COURTS.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE,
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, (1) ANY CLAIM THAT
IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR
ANY REASON, (2) ANY CLAIM THAT IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM
JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED IN SUCH
COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE)
AND (3) TO THE FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW, ANY CLAIM THAT
(A) THE SUIT, ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT
FORUM, (B) THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR (C) THIS
AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH
COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON BEHALF
OF ITSELF OR ITS PROPERTY, BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH BELOW, AND NOTHING IN THIS SECTION 6.05(c) SHALL AFFECT THE
RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
(d)           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (1) CERTIFIES
THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION
6.05(d).
 
SECTION 6.06  Headings.  The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 

 
19

--------------------------------------------------------------------------------

 

 
SECTION 6.07  Entire Agreement.  Except as specifically provided in this
Agreement, this Agreement constitutes the entire agreement, and supersedes all
other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter
hereof.
 
SECTION 6.08  Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.
 
SECTION 6.09  Future Registration Rights.  From and after the date of this
Agreement, the Company shall not enter into any agreement with any holder or
prospective holder of any securities of the Company giving such holder or
prospective holder registration rights the terms of which are more favorable
than or senior to the registration rights granted to the Shareholders hereunder
unless it offers corresponding registration rights to the Shareholders
hereunder; provided that this Section 6.09 shall not apply to any registration
rights granted to the Company’s Subsidiaries (or their respective successors).
 

 
20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated above.
 

 
BARNES & NOBLE, INC.
         
 
By:
/s/ Michael P. Huseby       Name: Michael P. Huseby        Title:   Chief
Executive Officer           




 
[Signature Page to the Registration Rights Agreement]



 
 

--------------------------------------------------------------------------------

 




 
PEARSON EDUCATION, INC.
           
By:
/s/ Philip J. Hoffman        Name:  Philip J. Hoffman        Title:  Executive
Vice President          


 


[Signature Page to the Registration Rights Agreement]
 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
[FORM OF SHAREHOLDER JOINDER TO REGISTRATION RIGHTS AGREEMENT]
 
This SHAREHOLDER JOINDER AGREEMENT (this “Shareholder Joinder Agreement”) is
made as of the date written below by the undersigned in accordance with the
Registration Rights Agreement dated as of December 22, 2014 (as the same may be
amended from time to time, the “Registration Rights Agreement”), among Barnes &
Noble, Inc., a Delaware corporation, and the Shareholders party
thereto.  Capitalized terms used, but not defined, herein shall have the meaning
ascribed to such terms in the Registration Rights Agreement.
 
SECTION 1.  Acknowledgment.  The undersigned acknowledges that it is becoming a
party to the Registration Rights Agreement.
 
SECTION 2.  Agreement.  The undersigned (a) agrees that it shall be bound by and
subject to the terms of the Registration Rights Agreement as a “Permitted
Transferee” of a Shareholder thereto, (b) shall have all the rights and
obligations of a Shareholder and a Permitted Transferee thereunder as if it had
executed the Registration Rights Agreement as if it were originally a party
thereto, and (c) hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Registration
Rights Agreement (including, without limitation, Section 6.01 thereof).
 
Executed and dated this       day of                  
 

 
[NAME OF JOINING SHAREHOLDER],
          by    
 
 
        Name:       Title:              
Address for Notices:
 
[Address]
[Fax number]
 

 
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
SHAREHOLDERS PARTY TO THE REGISTRATION RIGHTS AGREEMENT
 
For each Shareholder:

 
Pearson Education, Inc.
c/o Pearson Inc.
330 Hudson Street
New York, NY 10013
Attention:     Chief Corporate Finance and Strategy Officer
 
Facsimile:      (917) 260-8859

 